AMENDMENT NO.2
TO
EMPLOYMENT AGREEMENT

        THIS AMENDMENT NO. 2, dated January 3, 2007, to that certain Employment
Agreement, dated January 1, 2005, by and between American Safety Insurance
Services, Inc., a Georgia corporation (the “Company’), and Joseph D. Scollo,
Jr., a resident of the State of Georgia (the “Employee”), as amended by
Amendment No. 1 thereto dated January 1, 2006 (as so amended, the “Agreement”),
is entered into effective as of January 1, 2007.

       WI T N E S S E T H :

        WHEREAS, the Company desires to amend the Agreement to increase the
salary payable to the Employee pursuant to the Agreement;

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company has approved the salary increase.

        NOW THEREFORE, in consideration of good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1.

Section 3. COMPENSATION is hereby amended by deleting subparagraph (a) thereof
in its entirety and substituting in lieu thereof the following new subparagraph
(a):


(a)

In consideration of the services rendered by the Employee under this Agreement,
the Company shall pay the Employee a salary of $270,000 per year during the
first twelve (12) months of this Agreement, $325,000 per year during the second
twelve (12) months of this Agreement and $345,000 during the third twelve (12)
months of this Agreement, which salary shall be paid in equal installments in
arrears on a twice-monthly basis.


2.

Except as specifically amended hereby, all terms, conditions, rights, duties and
obligations of the Agreement shall remain in full force and effect.


_________________

(signatures appear on following page)

--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment No. 2
on January 3, 2007, effective as of January 1, 2007.



         COMPANY:                                  EMPLOYEE:

         AMERICAN SAFETY INSURANCE
         SERVICES, INC.


         By: /s/ Stephen R. Crim               /s/ Joseph D. Scollo
             Stephen  R. Crim, President       Joseph D. Scollo, Jr.

